Title: To Thomas Jefferson from Rufus Easton, 26 March 1804
From: Easton, Rufus
To: Jefferson, Thomas


          
            Sir,
            Washington March 26th. 1804
          
          Should the result of my application prove favorable, I will thank you to communicate the same to my friend Mr. Granger, when you shall have made up your determination and opinion—
          It is always agreeable to know one’s fate on an interesting subject, that arrangements may be prudently made—
          I have the honor to be Sir, with high consideration your most obedt. servt.
          
            Rufus Easton 
          
        